Citation Nr: 1523567	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for blood clots in the legs.  

4.  Entitlement to service connection for dyslipidemia.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a muscle condition to include weakness.  

7.  Entitlement to service connection for chronic kidney disease.  

8.  Entitlement to service connection for a right lung condition to include blood clots.  

9.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, skin cancer, blood clots in the legs, sleep apnea, muscle condition to include weakness, chronic kidney disease, and right lung condition to include blood clots, and whether new and material evidence has been submitted to reopen service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Dyslipidemia is a laboratory finding and not a disability for VA compensation purposes.


CONCLUSION OF LAW

Dyslipidemia was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2013, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate a claim of service connection, to include notice of what part of the evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA also satisfied its duty to assist.  The claims folder contains service treatment records, identified private medical records, and VA medical records.  Information of record indicates that the Veteran is receiving benefits from the Social Security Administration (SSA).  The Board acknowledges that these records were not obtained; however, they are based on retirement age and not disability.  Accordingly, the Board declines to remand for such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2014).  

Analysis

In July 2013, the RO denied service connection for dyslipidemia.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records are negative for any evidence of dyslipidemia.  Private and VA clinical records reflect dyslipidemia.  Laboratory results show abnormal cholesterol levels and the Veteran was prescribed medication to regulate his cholesterol.  

Dyslipidemia is defined as an "abnormality in, or abnormal amounts of lipids or lipoproteins in the blood, see also hyperlipidemia and hypolipidemia."  Dorland's Illustrated Medical Dictionary, 586 (31st Ed. 2007).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 903 (31st Ed. 2007).  An abnormal cholesterol level alone represents a laboratory finding.  It is not a chronic disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

In making this determination, the Board acknowledges that it is remanding the remaining issues for updated VA treatment records.  Obtaining additional records, however, would not change the outcome of this particular issue.  Accordingly, service connection is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for dyslipidemia is denied.  


REMAND

In his October 2013 VA Form 9, the Veteran stated that he served in Vietnam and he contends his claimed conditions were caused by Agent Orange exposure.  He indicated that he had been trying to get on the Agent Orange Registry since 2010 and finally had an appointment in October 2013.  On review, VA treatment records were most recently added to the claims folder in May 2013.  Given the Veteran's contentions, the Agent Orange examination is highly relevant to the appeal.  Thus, updated VA records should be obtained.  38 C.F.R. § 3.159(c)(2).  

As concerns the claim for service connection for a muscle condition, to include weakness, it is unclear what the Veteran is claiming.  On remand, the RO should contact the Veteran and ask him to clarify his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center in Minneapolis, Minnesota, to include any associated outpatient clinics, for the period from May 2013 to the present.  This should include the Agent Orange Registry examination scheduled in October 2013.  

2.  Contact the Veteran and ask him to clarify his claim for service connection for a muscle condition, to include weakness.  Specifically, he should be requested to identify the disability or particular muscle groups that he is claiming.  

3.  If the additional records suggest a relationship between any of the claimed conditions and service, to include Agent Orange exposure, the AOJ should schedule VA examinations to address the etiology of such condition(s).  The examiner should be advised that service connection may be granted on a direct basis as related to Agent Orange exposure and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remaining appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


